798 F.2d 469
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rita Sanders GEIER, et al., Plaintiffs-Appellees,Dr. Ernest B. Terrell, Plaintiff-Appellant,United States of America, Plaintiff-Intervenor,Raymond Richardson, Jr., et al., Plaintiff-Intervenor-Appellee,v.Lamar ALEXANDER, et al., Defendants-Appellees.
No. 84-6124.
United States Court of Appeals, Sixth Circuit.
June 12, 1986.

Before LIVELY, Chief Judge, MILBURN, Circuit Judge, and PECK, Senior Circuit Judge.

ORDER

1
Upon consideration of the motions of appellees Richardson and Geier to dismiss this appeal,


2
And further considering appellant's response,


3
It is ORDERED that the motions be and they hereby are granted and the appeal is dismissed.